NO. 07-09-0092-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                   MAY 27, 2009
                          ______________________________

                            JOHN D. FAILS, JR., APPELLANT

                                              V.

                         MICHAEL “MIKE” LOWE, APPELLEE
                        _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

            NO. 97,237-E; HONORABLE DOUGLAS WOODBURN, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                 ORDER OF DISMISSAL


       Appellant, John D. Fails, Jr., filed suit against Michael Lowe, in his official capacity

as a correctional officer at the Neal Unit of the Texas Department of Criminal Justice, and

requested redress for retaliation and harassment as well for violations of his rights under

the Texas Constitution. The trial court dismissed Fails’s suit on January 30, 2009.


       Fails filed his notice of appeal on March 19, 2009.        Under the Texas Rules of

Appellate Procedure, Fails’s notice of appeal was due no later than March 1. See TEX . R.

APP. P. 26.1. On April 21, 2009, the appellate clerk’s office sent Fails a letter stating that
it appeared that our jurisdiction was not properly invoked. Further, the letter requested

that Fails show how this court does have jurisdiction and why the appeal should not be

dismissed for want of jurisdiction. To date, we have had no response to the court’s

request.1 We have not received any explanation, reasonable or otherwise, to justify the

late filing of the notice of appeal. See Miller v. Greenpark Surgery Assocs., Ltd., 974
S.W.2d 805, 808 (Tex.App.–Houston [14th Dist.] 1998, no pet.); Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997).


       We, therefore, dismiss the appeal. See TEX . R. APP. P. 42.3.




                                    Mackey K. Hancock
                                         Justice




       1
        Even if appellant had requested an extension of time to file his notice of appeal, his
notice of appeal and a motion requesting an extension were due within 15 days from the
expiration of the deadline for filing a timely notice of appeal. See TEX . R. APP. P. 26.3.


                                              2